ON APPELLANT’S MOTION FOR REHEARING
BELCHER, Commissioner.
The appellant now contends that under the record the complaint is fatally defective.
The jurat on the complaint shows that the oath was administered to the affiant in the name of James E. Jeffrey, Assistant County Attorney of Taylor County, Texas. The information shows that it was presented by James E. Jeffrey, County Attorney of Taylor County.
In the absence of proof that the name of the person appearing in said instruments as James E. Jeffrey is the same person, or that he occupied only one of said positions on the date shown, it will be presumed that the officials as designated acted in accordance with law. 47 T.J. (2), 153, Sec. 118; Billingslea v. State, 160 Tex.Cr.R. 244, 268 S.W.2d 668.
The motion for rehearing is overruled.
Opinion approved by the Court.